                  IN THE DISTRICT/SUPERIOR COURT FOR THE STATE OP ALASKA
                                         AT PALMER
SANDRA PESCHANG

                                 Plaintiff(s),
vs.
                                                              CASE N0. 3PA- A l M OL Lo"] Cl
FRED MEYER STORES,INC.
                                                        ~
                                                                               SUMMONS
                                                        )                        AND
                                 Defendant(s),          )            NOTICE TO BOTH pARTtES
                                                        )            0F JUI9xCXAl. ASSIaNMENT
To Defendant: -FRREP._MEYER STORES, INC.
You are hereby summoned and required to ffle with the court a written answer to the complain
which accompanies this summons. Your answer must be filed with the court at 435                 t
                                                                                         South
Denali Strget, Palmer, Alaska 9,   within 20 days* after the day you recelve thls summon
In addition, a copy of your answer must be sent to the plaintiff's attorney, or the plaintiff s.
unrepresented) J'AMES J. DAVISLJR.,-NORTHERN JUSTZCE I'xz.OJECT, LLC                          (If
                                                                                                ,
whose address is: 406 G STREET, S'UITE 207, ANCHORAGE, AK 99501

Zf you fail to file your answer within the required time, a default judgment may be entered
again5t you for the relief demanded in the complainfi.

If you are not represented by an attorney, you must inform the court and all other
                                                                                   parCies in
this case, in writing, of your current maiiing address and any future changes to your mailing
address and telephone number. You may use court form Notice of Change ol` Addres5
                                                                                           /
relephone Number (TP-955), avaqable at the clerk's ofFlce or on the court system's webslte
                                                                                                 at
httns://public,~ourts.alas]<a.qgv/web/-.forms/doc.s/tf-955.ndf, to inform the court. -- OR - xf you
have an attorney, the attorney must comply with Alaska R. Civ. P. 5(i).

                                 "'OTICE Of= JUDICIAL ASSIGIVMENT
To: Plal
This casi                                          []       Superior Courl: Judge ]onathan Woodrnan
                                                   ❑        Superior Court Judge John C. Cagle
                                                   ❑        Superior Court 7udge Karl C. Kristiansen
                                                   ❑        Superlor Court Judge Kristen C. Stohler
                                                   ❑        Diskrict CourC Judge Wllliam L. Estelle
                                                   ❑        District Court Judge Shawn Tralni
                                                   ❑    District Court Judge Thomas V. Jamgochian

                                                                        COURT
                 `I , acDI               _ .----

* The State or a state ofFicer or agency named as a defendant has 40 days to flie its answer. Xf you have
been served with this summons outside the United States, you aiso have 40 days to flie your answer.


CIV-100 PALMER (12/20)(cs)                             Civil Rules 4, 5, 12, 42(c), 55
SUMMONS
     Case 3:21-cv-00171-JMK Document 1-1 Filed 07/21/21 Page 1 of 14
                James J. Davis, Jr., AK Bar No. 9412140
                Goriune Dudukgian, AK Bar No. 0506051
                NORTHERN JUSTICE PROJECT, LLC
                406 G Street, Suite 207
                Anchorage, AK 99501
                (907) 308-3395 (telephone)
                (866) 813-8645 (fax)
                Email: jdavis@njp-law.com
                Email: gdudukgian@njp•law.com

                Attorneys for the Plaintiff

                           IN THE SUPERIOR COURT FOR THE STATE OF ALASKA

                                   THIRD JUDICIAL DISTRICT AT PALMER


                SANRDA PESCHANG,
         ~
         ~
U        ~
         CP
                            Plaintiff,
~        -1m
a   a    co
                vs.
~f~o
     ~~  o
       Q co
         co
o  ~ ~'~
                FRED MEYER STORES, INC.,

                            Defendants.
mU~, ~ cm
                                                              Case No. 3PA-21-               CI
         Go


~a~~~ 0                                           COMPLAINT
W

          ~           COMES NOW the plaintiff, Sandra Peschang, by and through counsel, the
          0
         -0
         P4
                Northern Justice Project, LLC, and alleges and requests relief as follows:

                                                 INTRODUCTION

                      1.      Ms. Sandra Peschang worked for Fred Meyer for years. She was a

                quality and dependable einployee with good performance reviews. One supervisor

                even noted that Ms. Peschang was "a joy to have around," was "uplifting and

                positive," and was an "asset."

                Complaint
                Sandia Peschang v. FiedlUleyel•S'toies, Inc.
                Page 1 of 13
               Case 3:21-cv-00171-JMK Document 1-1 Filed 07/21/21 Page 2 of 14
                         2.     However, i.n Summer 2020, Ms. Peschang became aware of significant ,

                  safety and sanitation issues at the Wasilla Fred Meyer. This included health and

                  occupational concerns for her £ellow employees. It also included concerns for Fred

                  Meyer customers, like the presence of blood or industrial cleaning solutions around

                  prepared foods, and/or Fred Meyer serving food that was otherwise unsafe to eat. '

                         3.    Ms. Peschang repeatedly told numerous different Fred Meyer

                  managers and authorities about these concerns. She was ignored.

                         4.    Then, after repeatedly raising concerns in-house, Ms. Peschang called

                  the Al.aska Division of Labor Standards and Safety, Occupational Safety and

            ~     Health. This led to an investigation where various of Ms. Peschang's health and
            ~
U           ~
a   ~       00
                  safety concerns were verified by state inspectors, and where Fred Meyer was given

~ co    U, 00     citations and was fined.
a   to~"~
                         5.    ,After Fred Meyer learned that Ms. Peschang had brought her
        10
        6
~ C) ° ~~
~~~ o ~           complaints to the state, she soon suffered a barrage of hostility and retaliation by
pi >0       nJ
                  and from Fred Meyer's management. She was berated, intimidated, deprived of
~           v

Z           ~     breaks, and isolated. She was subjected to absurd and changing schedules, denied
             0
            X4
            P'    time-off, verbally abused, and unfairly blamed for things she had nothing to do

                  with. She was excluded from meetings, assigned new positions without training,

                  and tasked to do heavy work alone (which led to physical injuries and a

                  hospitalization).

                        6.     Then, Ms. Peschang was subjected to a bogus "investigation" about a

                  contrived incident, and was suspended and fired over the same.

                  Complaint
                  Sandla Peschang v. Fied Me3Te.r Stores, Il2C.
                  Page2of13
                 Case 3:21-cv-00171-JMK Document 1-1 Filed 07/21/21 Page 3 of 14
                            7.     Fred Meyer even prevented Ms. Peschang from qualifying for public

                      assistance, like food stamps, a£ter it left her destitute by wrongfully firing her.

                            8.     Instead of simply addressing the safety concerns that Ms. Peschang

                      repeatedly informed Fred Meyer about — and some o£ which were verified by the

                      state — Fred Meyer subjected her to relentless abuse and retaliation, all for having

                      the courage to speak up. This caused incredible financial damage and emotional

                      distress to Ms. Peschang — and ultimately put Fred Meyer's own customers at risk.

                                                 JURISDICTION AND VENUE

                            9.     This Court has jurisdiction under AS § 22.10.020(c) and (g).

                ~           10.    Venue is proper in Palmer under AS § 22.10.030 and Civil Rule 3.
                m
a               ~                                          PARTIES
   ~
U rX4
a~ ~~~ ~~                   11.    Sandra Peschang is a resident of Wasilla, Alaska.
o       ~       ~                                                     •
            ~
    ~                       12.    The defendant, Fred Meyer Stores, Inc. ("Fred Meyer") is a
        ~
~~~                   corporation authorized to do business, and which engages in regular and
            o~
V ;~        ~~
~~~~` o               substantial business, in the State of Alaska.

Z                                                 GENERAL ALLEGATIONS
                 0
                ~
                P4
                            13.    On October 10, 2016, Ms. Peschang began working for Fred Meyer.

                            14.    Ms. Peschang first worked for a Fred Meyer in Nashville, Tennessee.

                            15.    In 2018, VIs. Peschang transferred to the Fred Meyer in Wasilla. The

                      address of that store is 1501 E Parks Highway, Wasilla, AK 99654.

                            16.    Ms. Peschang has had many roles at Fred Meyer. From October 2016

                      to November 2018, she worked as an assistant deli manager. She worked in the

                      Complaint
                      Sand.ia Peschang v. Fied111eyer Stoles, Inc.
                      Page 3 of 13
                     Case 3:21-cv-00171-JMK Document 1-1 Filed 07/21/21 Page 4 of 14
                      seafood department from November 2018 through March 2019. She then worked

                      in the home department, before later returning to work as a clerk in the deli.

                             17.    As a deli clerk, Ms. Peschang had various duties. She would often cut

                      between 350 and 500 pounds of ineat and cheese every day, clean slicers and

                      equipment, stock items, move items, and assist in the storage of items. She also

                      assisted with customer service, including making sandwiches for customers.

                             18.    As of February 2021, Ms. Peschang worked at Fred Meyer for forty

                      hours per week at a wage o£ $16.69 per hour.

                             19.    Throughout her time at Fred Meyer, Ms. Peschang was a quality and

             ~
             -~
                      dependable employee. Fred Meyer's own records corroborate this.
             w
U            ~
a~           ~               20.    For instance, in a January 2020 "Fred Meyer Hourly Performance

             co       Review," Ms. Peschang received positive reviews. She was rated as "consistently
o ~
~     bD
                      delivers" in all areas. She received no ratings of "development" or "opportunity for
4Z~ a) ~
             m        development." And her overall rating was "consistently delivers expectations." Her
      czC'3~ o
      > CD   cm

             0
                      supervisor even commeiited: "Sandra is a joy to have around. She can be so
-43 ~        v
i•i


z             0
             14
                 q    uplifting and positive and is always going out of her way for coworkers. Thank you
             w
                      for all that you do. You are an asset to the home department."

                             21.    In a November 2020 "Hourly Performance Appraisal," Ms. Peschang

                      also received positive reviews. She did not receive'any "no" ratings for exhibiting

                      Fred Meyer's "Promise Behaviors." And for Fred Meyer's "Core Behaviors," which

                      include things like demonstrating productivity or maintaining positive customer



                      Complaint
                      Sandra Pescliang v. F,red lbleye,r Stozes, Inc.
                      Page 4 of 13
                     Case 3:21-cv-00171-JMK Document 1-1 Filed 07/21/21 Page 5 of 14
                       relations, she received a"yes" rating for every single one. She furthermore was

                       listed as meeting expectations for her overall job performance.

                              22.   Years earlier, when recommending that Fred Meyer approve Ms.

                       Peschang's transfer to Wasi.11a, the Assistant Store Manager of the Nashville store

                       praised Ms. Peschang, stating that she was "dependable" and "organized," that she

                       was a"team builder," that she had the "cleanest floors in [her] division," that she

                       "works hard," that she "will close all [week] if needed," that she will "work

                       overnight if needed," that she "has open availability," and that she was "driven."

                             23.    In Summer 2020, Ms. Peschang started to have significant concerns

        ~
        ~              about safety and sanitation at the Wasilla Fred Meyer. Among other things, she
U       Co
        `o
a ~     m              saw that Fred Meyer was serving food to customers that had sat out for too long or
        -4
        00
4S
   wo'~~
      0                was otherwise unsafe to eat. She also observed sanitary issues, like the presence

                 w     of blood where food was being prepared, or the presence of industrial cleaners near

            ~CP        or even in the flour used to prepare food.
~ ~~ ~ o
       C'7
    ..>-~ CO U
~   ~   ~, ~     L
                 0
                             24.    Ms. Peschang alerted Fred Meyer's management about these safety
~¢
a-'              ~
Z                a~    and sanitation issues.
                 0
                 4
                 w
                             25.    First, Ms. Peschang complained to Deli Manager Dalton Hickey and

                       Deli Assistant Manager Tell Ross. In response, they ignored her complaints.

                             26.    Then, Ms. Peschang complained to the Assistant Store Manager

                       Janice Kelven. However, she was again disregarded.




                       Complaint
                       Sandra Pesehang v. FI•ed Meyel• Stoi es, Inc.
                       Page 5 of 13
                      Case 3:21-cv-00171-JMK Document 1-1 Filed 07/21/21 Page 6 of 14
                               27.   After that, Ms. Peschang complained to Holly Mitchell, who was a

                        District Human Resources Manager for Fred Meyer. In response, Ms. Mitchell

                        assured Ms. Peschang that she would look into her concerns.

                              28.    About a week later, Deli Manager Dalton Hickey began to act

                        negatively toward Ms. Peschang. It seemed clear that Holly Mitchell had shared

                        Ms. Peschang's complaints with Hickey. And, aside from Hickey's new hostility,

                        there was still no sign that Ms. Peschang's concerns were being investigated, much

                        less resolved.

                              29.    After repeatedly trying to address her concerns in house, and after

                 ~
                 ~
                        different Fred Meyer employees and managers failed to respond appropriately, Ms.
                 CO
U                ~
a                co     Peschang contacted the Alaska Division of Labor Standards and Safety,
a                r-q
      ~          00

 o ~
         00             Occupational Sa£ety and Health ("AKOSH") and informed it of her safety and ~
p_1 bO~ M Y
          Cl)~w         sanitation concerns.
          41
M ~       N      ~
~J]   ~   i.t bD CrJ
                              30.    Around August 7, 2020, AKOSH investigators conducted a surprise
      aC'3~o
;L4
                 0
                        inspection o£ the Wasilla Fred Meyer, as a result of Ms. Peschang's complaints.
~               v

z                °'0
                 ~      AKOSH interviewed various employees and investigated issues at the workplace.
                 4.1
                 w
                              31.    AKOSH's surprise inspection confirmed many of Ms. Peschang's

                        concerns: Fred Meyer was given a written citation and was fined.

                              32.    First, AKOSH cited Fred Meyer because it determined that Fred

                        Meyer employees were being exposed to bloodborne pathogen hazards and other

                        potential infectious material, that Fred Meyer's written materials and training



                        Complaint
                        Sandia Peschang v. Fled Il7eyez• Stores, Inc.
                        Page 6 of 13
                       Case 3:21-cv-00171-JMK Document 1-1 Filed 07/21/21 Page 7 of 14
                            about these issues were inadequate, and that hepatitis B vaccines were not being I

                            provided to employees i.dentified with occupational exposures.

                                  33.    Second, AKOSH cited Fred Meyer because it determined that a floor

                            drain at Fred Meyer was not adequately removing water after the floor was cleaned'

                            the night before, that staiiding water was present, and that another floor drain

                            had an opening that was a slip or trip or falling hazard.

                                  34.    Third, AKOSH cited Fred Meyer because it determined that Fred I

                            Meyer employees were being exposed to chemical hazards due to improper use and I

                            storage, that a chemical container was leaking and improperly stored on a sink,

                    to
                    "t:r    and that multiple chemicals were improperly labeled.
                    ro
U                   ~
                    co
a                                 35.    Fourth, AKOSH cited Fred Meyer because it determined that gloves
a~                  ~
; ~o,~~
 o ~ ~~~~                   were being improperly disposed of, and that all employees had not been trained
           cn               about the hazards of chemicals used to decontaminate or sterilize surfaces that
CD
U
      5~ bD a,
~ U 41-j, iico m            may be contaminated with the biohazards associated with handli.ng raw meat.
                    co
~    PLq        ~   O
                                  36.    Deli Assistant Manager Tell Ross told one of Ms. Peschang's '

                    ~
                            colleagues that he knew it was Ms. Peschang who called AKOSH.
                     0
                    ~
                    a
                                  37.    Ms. Peschang soon suffered a barrage of hostility and retaliation at

                            the hands of Fred Meyer's management.

                                  38.    The store manager of the Wasilla Fred Meyer, Eric Coduti, refused to

                            look at Ms. Peschang directly in the face.

                                  39.    Ms. Peschang was verbally berated and intimidated. For instance, a

                            food coordinator told Ms. Peschang "I don't even know you" in an intimidating tone,

                            Complaint
                            Sandia Peschang v. F2 ea' llleyez, Stares, Inc.
                            Page 7 of 13
                           Case 3:21-cv-00171-JMK Document 1-1 Filed 07/21/21 Page 8 of 14
                              even though the two definitely lcnew each other. A Natural Food Manager called I

                              Ms. Peschang a "snitch."

                                       40.   Some of Ms. Peschang's breaks and/or lunches were canceled by Fred I

                              Meyer's management, even while her co-workers and managers received breaks

                              and/or lunch times.

                                       41.   Ms. Peschang was not informed by Fred Meyer's management about I

                              training requirements

                                       42.   Ms. Peschang's co-workers were instructed not to assist her, and even I

                              sometimes to leave the area in which she was working.

                      ~
                      ~
                                       43.   Ms. Peschang had hex shi£t times changed by Fred Meyer's I
                      ~
U                     9co0
~4
a~                    ~
                              management with no or little notice, and often in absurd ways. For instance, on '
                      00

    O     ~ ~ ~ Y
                00
                  o           one occasion she finished a 6:00 am to 2:00 pin shift, only to be told that she would
    N bn
                              need to return to the store at midnight in order to work yet another eight hour
              ~
~~            (D~~
                  ~~
              ~   o~
                              shift.
          s           cb
       > ~
    91 ..         ~ cm
          ca
                                       44.   Ms. Peschang was also told by Fred Meyer's management, with little
a-~ ~                 v
    :~4
~
7                     ~       to no warning, that her traditional shift time would be shifted to a midnight to 8=30
                      X.
                       0

                      a,
                              am shift, which left her scrambling to arrange childcare.

                                       45.   Other petty scheduling retaliation by Fred Meyer's management

                              occurred when Ms. Peschang's prescheduled days of unavailability were

                              overwritten and she was recluired to come into work anyways, or when her

                              manager refused to sign Ms. Peschang's vacation schedule even after she changed

                              that schedule to accommodate his requests.

                              Complaint
                              Saudla Pescllalsg v. Fi-ed ll2eyel- Stores, Inc.
                              Page 8 of 13
                             Case 3:21-cv-00171-JMK Document 1-1 Filed 07/21/21 Page 9 of 14
                               46.    Ms. Peschang suffered more verbal abuse from the deli inanager, who

                         had a volatile temper. She requested a change to a different department to avoid

                         this hostility, but was told that she could not transfer without losing work hours.

                               47.    Ms. Peschang was ironically blamed by Fred Meyer's management for

                         food being left out, even on days that she was not working.

                               48.    Ms. Peschang was subjected to open hostility and bullying from Fred

                         Meyer's management.

                               49.    Ms. Peschang was ostracized and excluded from department meetings

                         with the full knowledge of her managers.

                  ~
                  ~
                               50.    Ms. Peschang was unfairly blamed by Fred Meyer's management for
                  00
a                 co     inventory shrinkage and equipment malfunctions.
a~                ~
            C:)
                  ~            51.    Ms. Peschang was placed into new work positions by Fred Meyer's
a...tw~cc         ~
                         management without training, even though training was available.
            ~
co~~
~ ~~
            ~~
            o 00
                               52.    Ms. Peschang was tasked by Fred Meyer's management to do heavy
       co         m
,~Q'~~o
                        work without the assistance of co-workers. For instance, she was repeatedly tasked
~

z                 0
                  4
                        with moving overioaded and heavy food carts filled with items like chicken, which
                  a
                        she could not do alone. Yet even though Ms. Peschang explicitly asked for help with

                        such tasks, aiiy help was fleeting. As a result, around December 15, 2020, she

                        suffered an injury while tiying to move such carts. This was not the first time that

                        an employee was injured while trying to move such a cart.

                               53.    Some of this strain culminated on January 7, 2021, when Ms.

                        Peschang began to feel ill while working. When she went to the hospital, she

                        Complaint
                        Sandla Pesclianba v. F.red Meyei• St-ol-es, Inc.
                        Page 9 of 13
                       Case 3:21-cv-00171-JMK Document 1-1 Filed 07/21/21 Page 10 of 14
                                                                                                             i




                       learned that she had suffered hernias. Her doctor limited her to light duty until

                       she could undergo a surgery on March 1, 2021.

                              54.   On Januazy 18, 2021, when Ms. Peschang returned to work, she was

                       placed in a new role at the front of the store where she was tasked with sanitizing

                       carts, handing out masks, and also with checking receipts if a shopper set off an

                       alarm while exiting.

                             55.    Ms. Peschang was assigned to this new position by Fred Meyer's

                       management without any training.

                             56_    On February 7, 2021, an incident occurred where shoppers attempted

                ~      to exit the store without paying for items.
                CP
a   ~
                ~            57.    On February 11., 2021, Fred Meyer suspended Ms. Peschang,

a En cq ~~             purportedly for her handling of that incident. This suspension occurred even
    ~     ~. y
    tw
        ~~~ w          though Fred Meyer never trained Ms. Peschang how to work in the role in question,
.~~~            ~
           bD
~   y    ~ o           azid even though she repeatedly asked for training before and after the incident.
                00
                o
           ~m
~~~~ 0                       58.    Fred Meyer informed Ms. Peschang that her suspension was pending
~
Z               a      an "investigation."
                x0
                0'           59.    Ms. Peschang was never meaningfully informed about or included in

                       this supposed "investigation." For instance, Fred Meyer did not question her or

                       allow her to defend hersel£ in its purported "investigation." Nor is there any

y                      documentation of this supposed "investigation" in Ms. Peschang's personnel file.

                             60.    Nevertheless, on February 28, 2021, Ms. Peschang was told to come

                       to Fred Meyer by Kendra Hamilton of Human Resources.

                      Complaint
                      Sandz-a Peschang v. Fied Meyer Stores, Iizc.
                      Page 10 of 13
                     Case 3:21-cv-00171-JMK Document 1-1 Filed 07/21/21 Page 11 of 14
                           61.     This was the day before Ms. Peschang was set to undergo surgery.

                           62.     After Ms. Peschang arrived, Ms. Hamilton and Store Manager Randy

                     Mitchell took Ms. Peschang into his office. Randy Mitchell is the husband of the

                     same Holly Mitchell who Ms. Peschang had earlier reported safety problems to.

                           63.     During the February 28, 2021 meeting, Randy Mitchell and Kendra

                     Hamilton summarily fired Ms. Peschang. They did not explain why.

                           64.     Even when Ms. Peschang inquired for a letter regarding the

                     termination, Mr. Mitchell refiised to provide one.

                           65.     As a result of Fred Meyer's actions and inactions, Ms. Peschang has

              10
              ~
                     had her reputation damaged, has suf£ered significant financial losses and has
              ~
U            ~
             co
a            r-i    suffered significant emotional distress.
a   ~        00

~ w~~~
    o~                 FIRST CAUSE OF ACTION — BREACH OF THE IMPLIED COVENANT OF
~bn           ~                       GOOD FAITH AND FAIR DEALING
        co~w
        4~
                           66.     The foregoing paragraphs of this Complaint are incorporated herein
        4- D ~ m
~ Z. ~m o           as though fully set forth.
 ~.~cfl
 a)a~~~ o
~~      ~                  67.     In acting in the aforesaid fasliion, Fred Meyer violated the covenant
Z       ~
        q
        0
        x           of good faith and fair dealing which it owed to Ms. Peschang.
             a


                           68.     Ms. Peschaiig is entitled to actual, consequential, and compensatory

                    damages.

                                 SECOND CAUSE OF ACTION — WRONGFUL DISCHA.RGE
                                         IN VIOLATION OF PUBLIC POLICY

                           69.    The foregoing paragraphs of this Complaint are incorporated herein

                    as though fully set forth.

                    Complaint
                    Sandia Pescliang v. Fi•ed Meyez• So.t es, Inc.
                    Page 11 of 13
                   Case 3:21-cv-00171-JMK Document 1-1 Filed 07/21/21 Page 12 of 14
                                    70.    A retaliatory discharge in violation of an explicit public policy gives '

                              rise to a tort claim. SeeReust v. Alaslra Petz•oleum Contlactozs, Inc., 127 P.3d 807,

                              812 (Alaska 2005).

                                    71.    In Alaska, there is a public policy prohibiting retaliation against '

                             employees £or raising safety concerns. Per AS 18.60.089(a), "(a] person may not I

                              discharge or discriminate against an employee because the employee has filed a,

                             complaint or instituted or caused to be instituted a proceeding related to the

                             enforcement of occupational safety and health standards, or has testified or is

                             expected to testify in a proceeding relating to occupational safety and health or

                      ~
                      ~
                             because an employee has exercised personally or on behalf of others a right
                      ~
U                     CP
~4                    ~      afforded under AS 18.60.010 • 18.60.105."
a El                  ~
+s J4~ ~m
                                    72.    In acting in the aforesaid fashion, Fred Meyer retaliated against Ms.
;-4 ~'
    bn
       •~ n 'Y
                             Peschang because she raised health and safety concerns.
~     •        ~~     1
4-~                 ~~~
                    bn co
      U IVa,                        73.    Ms_ Peschang is entitled to tort damages, including actual and
                    o '
               to
                      i
                       0
                             punitive and consequential damages.
Z                      e~                      THIRD CAUSE OF ACTION — INTENTIONAL
                       0
                      ~0
                      w                         INFLICTION OF EMOTIONAL DISTRESS

                                    74.    The foregoing paragraphs of this Complaint are incorporated herein

                             as though fully set forth.

                                    75.    In acting in the aforesaid fashion, Fred Meyer's conduct was extreme

                             and outrageous.




                             Complaint
                             Sandta Peschang v. Fi•ed Meyer Stoxes, Inc.
                             Page 12 of 13
                            Case 3:21-cv-00171-JMK Document 1-1 Filed 07/21/21 Page 13 of 14
        76.    In acting in the aforesaid fashion, Fred Meyer intended to cause Ms.

  Peschang to suffer emotional distress.

        77.    In acting in the aforesaid fashion, Fred Meyer caused Ms. Peschang'I

  to experience severe emotional distress.

        78.    Ms. Peschang is entitled to actual, punitive, and consequential ;

  damages.

                                  PRAYER FOR RELIEF

        WHEREFORE, Ms. Peschang respectfully requests the Court to grant:

        (1) Actual, compensatory, and punitive damages against the defendant;

        (2) The costs and expenses of liti.gation, including full attorney fees;

        (3)All other relief as the Court deems necessary.

        DATED this ~" day of June, 2021

                                       NORTHERN JUSTICE PROJECT, LLC
                                       Attorneys for Plaintiff


                                       By:
                                          James J. Davis, Jr., AK Bar No. 9412140
                                          Goriune Dudukgian, AK Bar No. 0506051




 Complaint
 Saxzdi a Pescliang v. Fied Meyer Stoles, Inc.
 Page 13 of 13
Case 3:21-cv-00171-JMK Document 1-1 Filed 07/21/21 Page 14 of 14
